Defendants in error have filed a motion to dismiss this cause for the reason that the citation in error was served on some of the defendants in error after the return day of the citation. The transcript in this case was filed in the Court of Civil Appeals at Dallas on April 20, 1895, and three days afterwards the following endorsement was made on the back of one of the briefs of plaintiffs in error, "Having received from plaintiffs in error copies of the within brief we hereby waive filing of same in the trial court." This agreement was signed by counsel who designated themselves, "Attys. for defts. in error." We conclude that the agreement was an appearance in the Appellate Court as to all of the defendants in error. The attorneys who represented the defendants in error in the trial court, and who represent them in the motion to dismiss, are those who signed the agreement, and it will be presumed that they were authorized to represent them in the Appellate Court on the writ of error. The motion to dismiss will be overruled.
Overruled.
                         ON THE MERITS.